Case 1:21-cv-01712-BPG Document 3 Filed 07/12/21 Page 1 of 8

 

ROBERT CUMMINS IN THE

117 Paradise Drive

Harve de Grace, Maryland 21078 CIRCUIT COURT

and FOR

MELISSA CUMMINS ANNE ARUNDEL COUNTY
117 Paradise Drive

Havre de Grace, Maryland 21078

 

Plaintiffs Case No.:
v.

MARYLAND TRANSIT
ADMINISTRATION

6 Saint Paul Street
Baltimore, Maryland 21202

Serve: Holly Amold
Acting Administrator
6 Saint Paul Street
Baltimore, Maryland 21202

and

NATIONAL RAILROAD PASSENGER
CORPORATION A/K/A/ AMTRAK

60 Massachusetts Avenue, N.E.
Washington, D.C. 20002

Serve: Eleanor D. Acheson
General Counsel, Amtrak
60 Massachusetts Avenue,
N.E.
Washington, D.C. 20002

Defendants

 

 

COMPLAINT AND ELECTION FOR JURY TRIAL
Plaintiffs, Robert and Melissa Cummins, Individually and as husband and wife, through

their attorneys, Ryan S. Perlin and Bekman, Marder, Hopper, Malatkey & Perlin, LLC, hereby
Case 1:21-cv-01712-BPG Document 3 Filed 07/12/21 Page 2 of 8

sue the Defendants, Maryland Transit Administration and National Railroad Passenger

Corporation also known as Amtrak, and, in support thereof, states as follows:

PARTIES, VENUE, JURISDICTION

1. Plaintiffs, Robert and Melissa Cummins, are residents of Harford County,
Maryland.
2. Defendant, Mass Transit Administration (“MTA”), is a governmental entity in the

State of Maryland’s Department of Transportation which owns, operates, and/or controls the
train stations along the MARC train Penn line.

3. Defendant, National Railroad Passenger Corporation, a/k/a Amtrak (“Amtrak”), is
a corporation organized and existing under the laws of the United States of America with its
principal place of business located at 60 Massachusetts Avenue, Washington, D.C. 20002.

4. At all times relevant and material hereto, Amtrak has carried out, and continues to
carry out, substantial, continuous and systematic activities in the State of Maryland and have
purposely established significant contacts within Maryland.

5. The injuries and damages alleged in this lawsuit arise out of, and are related to,
Amtrak’s contacts and activities as a common carrier in Maryland.

6. At all relevant times, both Defendants were acting by and through their
employees, servants, agents, workers, and/or staff, all of whom were acting within the course and
scope of their employment in Maryland, for and on behalf of the Defendants.

7. At all relevant times, both Defendants by and through their agents, apparent
agents, servants, workers, and/or employees, owned, operated, controlled, managed, maintained,
possessed, leased, and/or were otherwise legally responsible for the care, control, maintenance,

and/or safety of the walkways, bridges, temporary bridges, pedestrian footbridges and platforms
Case 1:21-cv-01712-BPG Document 3 Filed 07/12/21 Page 3 of 8

located at the Odenton MARC Station located at 1400 Odenton Road, Odenton, Maryland 21113
(referred to hereinafter as “The MARC Station”).

8. Venue is proper in the Circuit Court for Anne Arundel County, Maryland as all of
the events giving rise to this claim occurred in Anne Arundel County, Maryland.

CONDITIONS PRECEDENT

9. Notice of this claim was timely given pursuant to the Maryland State Tort Claims
Act, codified at Md. Code Ann., State Govt. § 12-106 and 12-107, and the Maryland Transit
Administration Tort Claims Act, codified at Md. Code Ann., Trans. § 7-702.

10. Plaintiffs have complied with all conditions precedent to the institution of this

suit.
STATEMENT OF FACTS

11. On Wednesday, June 27, 2018, the Plaintiff, Robert Cummins, rode the MARC-
Penn Line passenger train from the Aberdeen MARC Station to the Odenton MARC Station while
commuting to his workplace.

12. The Odenton MARC station has three train tracks. On that date, the “3 Track” in
Odenton was under construction, but southbound trains were operating on the center “2 Track.”
Passengers entering and exiting a train on the 2 Track were to cross over the 3 Track in order to
access the platform using pedestrian footbridges which were designed, built, installed, operated,
maintained, and owned by the Defendants.

13. Mr. Cummins was a passenger on a train that arrived at the Odenton MARC Station
at approximately 7:03 a.m. on June 27 on the 2 Track. There were no train employees stationed

at the door Mr. Cummins was exiting.
Case 1:21-cv-01712-BPG Document 3 Filed 07/12/21 Page 4 of 8

14. The MARC Station’s pedestrian footbridge did not properly align with the train
door that Mr. Cummins was exiting on that day, resulting in an unreasonably large gap between
the train and the pedestrian footbridge, as well as a vertical height difference between the
pedestrian footbridge and the threshold of the train.

15. As Mr. Cummins stepped off the train, his foot struck the elevated pedestrian
footbridge, forcing his foot down into the unreasonably large gap between the footbridge and the
train, and causing him to fall forward.

16. | Mr. Cummins experienced immediate pain from what he would later learn was a
fracture of the shaft of his right tibia.

17. Mr. Cummins was transported by ambulance to University of Maryland Baltimore
Washington Medical Center. He was admitted to the emergency department where it was
determined that he had sustained a closed displaced transverse fracture of the shaft of the right
tibia. Mr. Cummins was hospitalized until June 29, 2018.

18. | Mr. Cummins’ injuries were the result of a defective and dangerous conditions
created, and allowed to persist, by the Defendants, through their agents, workers, and employees.
COUNT I_ Negligence
19. Plaintiff, Robert Cummins, adopts and incorporates by reference herein all
preceding paragraphs, including all allegations of fact, duty, negligence, injury, and damages, as

are more fully set forth in this Complaint.

20. Atal times relevant hereto, Defendant, by and through its apparent agents,
servants, and/or employees, were common carriers and owed the highest duty of care to the
public at large, and to Plaintiff, Robert Cummins, as an invitee and occupant of The MARC

Station, to take all precautions reasonably necessary to exercise due care to keep The MARC
Case 1:21-cv-01712-BPG Document 3 Filed 07/12/21 Page 5 of8

Station safe and free from defects, to protect the Plaintiff from unreasonable risks of harm, to
warn the Plaintiff of all unreasonable risks of harm, to inspect The MARC Station, to ascertain
the condition of The MARC Station, to discover any unreasonable risks of harm, to not injury its
occupants, including the Plaintiff, and to refrain from causing unreasonably dangerous
conditions such as an unsafe pedestrian walkway bridge, which duty of care included, but was
not limited to, the duty to reasonably ensure the walkways and foot bridges were safe for public
use, safe for pedestrian walking, were free from all tripping or falling hazards, and/or to keep the
premises in a reasonable and safe condition fit for public travel and/or to post warning signs or
barriers to warn the public of unsafe or unreasonably dangerous conditions.

21. Defendants, by and through its agents, apparent agents, servants, workers, and/or
employees, were negligent and careless, and violated their high duty of care to the Plaintiffs, in
the following respects:

a. Created and allowed to persist an unsafe, dangerous, defective, and/or

hazardous condition in the pedestrian walkway at The MARC Station;

b. Failed to make the walkway, bridge and train egress safe for pedestrian
traffic;

c. Failed to discover an unreasonably dangerous and hazardous condition;

d. Created and allowed to persist an unreasonably large gap between the train

and the pedestrian bridges at The MARC Station;
e. Created and allowed to persist an unreasonable height difference between

the train and the pedestrian bridges at The MARC Station;
Case 1:21-cv-01712-BPG Document 3 Filed 07/12/21 Page 6 of 8

22.

Failed to make proper inspections which would have discovered the
unreasonably dangerous and hazardous conditions of the pedestrian
footbridges;

Failed to remove, repair, or replace the unreasonably dangerous and
unreasonably dangerous and hazardous condition;

Failed to warn pedestrians of the presence of an unreasonably dangerous
and hazardous condition;

Failed to warn invitees of the unreasonably dangerous condition caused gap
at the pedestrian walkway bridge;

Failed to provide for a safe walking pathway for Plaintiff to exit the train;
were otherwise negligent and careless and breached the duty owed to the

Plaintiff.

As a direct and proximate result of the negligence of Defendant, Plaintiff suffered

serious and permanent physical injuries, for which he has incurred and will continue to incur

substantial medical bills; has endured and will continue to endure emotional, mental, and

psychological pain and suffering; has suffered other financial losses, including lost time from work;

and was otherwise injured and damaged.

WHEREFORE, Plaintiff, Robert Cummins, claims damages against Defendant in an

amount exceeding seventy-five thousand dollars ($75,000.00) to be determined by a jury, with all

costs to be paid by Defendants.

23.

COUNT II — Loss of Consortium

 

Plaintiffs, Robert Cummins and Melissa Cummins, as husband and wife, adopt

and incorporate all preceding paragraphs as if fully stated herein.

pope
Case 1:21-cv-01712-BPG Document 3 Filed 07/12/21 Page 7 of 8

24.  Atall pertinent times herein, the Plaintiffs were and still are husband and wife and
resided together.

25. As a result of the negligence of the Defendants, Plaintiffs were, are, and may
continue to be deprived of the consortium, companionship, affection, assistance, society, and
support of their spouse, which has been, and which will continue to be, to their physical,
emotional, psychological, and financial damage and loss.

26. All of the damages, losses and injuries resulted directly from the negligence,
carelessness, recklessness and wrongful acts and omissions of the Defendant without any
negligence on the part of the Plaintiffs thereunto contributing.

WHEREFORE, the Plaintiffs, Robert Cummins and Melissa Cummins, claim damages in

an amount exceeding $75,000.00 against the Defendant, Mass Transit Administration, to be

determined by a jury, with all interest and costs to be paid by the Defendant.

CROL

Ryan S. Perlin (CPF No.: 0512150036)
erlin@bmalawfirm.com

 

/s/ Gregory G. Hopper

 

Gregory G. Hopper (CPF No.: 9912150047)
hopper@bmalawfirm.com

BEKMAN, MARDER, HOPPER,

MALARKEY AND PERLIN, LLC
1829 Reisterstown Road, Suite 200
Baltimore, Maryland 21208
410-539-6633

Attorneys for Plaintiffs
teh

Case 1:21-cv-01712-BPG Document 3 Filed 07/12/21 Page 8 of 8

 

 

 

 

ROBERT AND MELISSA CUMMINS IN THE
Plaintiffs CIRCUIT COURT
FOR
v.
ANNE ARUNDEL COUNTY
MARYLAND TRANSIT
ADMINISTRATION, et al.
Case No.:
Defendants
ELECTION FOR JURY TRIAL

 

The Plaintiffs, Robert Cummins and Melissa Cummins, by and through their attorneys,

Ryan S. Perlin and Bekman, Marder, Hopper, Malarkey & Perlin, LLC, hereby elect to have

their case tried before a jury.

CRAL

Ryan S. Perlin (CPF No.: 0512150036)
erlin@bmalawfirm.com

 

/s/ Gregory G. Hopper

 

Gregory G. Hopper (CPF No.: 9912150047)
hopper@bmalawfirm.com

BEKMAN, MARDER, HOPPER,

MALARKEY AND PERLIN, LLC
1829 Reisterstown Road, Suite 200
Baltimore, Maryland 21208
410-539-6633

Attorneys for Plaintiffs
